IMoyer, C.J.,
dissenting.
{¶ 9} I respectfully dissent from the majority opinion with respect to the sanction imposed on respondent. The board recommended that respondent be suspended for 18 months, with 12 months stayed, because of respondent’s lack of candor and failure to demonstrate remorse. While the majority concludes that the board’s recommendation is too harsh, I agree with the board and would suspend respondent from the practice of law for 18 months, with 12 months stayed on the conditions specified in the panel report.
O’Connor, J., concurs in the foregoing opinion.
Nathan A. Ray and Terry D. Zimmerman, for relator.
Dennis J. Bartek, for respondent.